Citation Nr: 0919664	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-17 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
diabetes mellitus, type II, claimed as due to herbicide 
exposure. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
amputation of the right great toe, disarticulation at the 
metatarsophalangeal joint, claimed as secondary to diabetes 
mellitus, type II.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
peripheral vascular disease of the right lower extremity, 
claimed as secondary to diabetes mellitus, type II.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
peripheral vascular disease of the left lower extremity, 
claimed as secondary to diabetes mellitus, type II.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
peripheral neuropathy of the right lower extremity, claimed 
as secondary to diabetes mellitus, type II.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
peripheral neuropathy of the left lower extremity, claimed as 
secondary to diabetes mellitus, type II.

7.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
ulcer of the left knee, claimed as secondary to diabetes 
mellitus, type II.

8.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension, claimed as secondary to diabetes mellitus, type 
II.

9.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to diabetes mellitus, type 
II.

10.  Entitlement to service connection for ulcers of the 
feet, claimed as secondary to diabetes mellitus, type II.

11.  Entitlement to service connection for diabetic 
retinopathy, claimed as secondary to diabetes mellitus, type 
II.

12.  Entitlement to service connection for cataracts of the 
eyes, claimed as secondary to diabetes mellitus, type II. 

13.  Entitlement to service connection for a skin condition, 
claimed as jungle rot due to herbicide exposure

14.  Entitlement to service connection for an enlarged 
prostate, claimed as due to herbicide exposure. 

15.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

16.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

The Board observes that VA has a more limited duty to assist 
a veteran regarding an application to reopen a previously 
denied claim than it does regarding an original claim. 38 
U.S.C.A. § 5103A(f).  However, where the veteran puts VA on 
notice of the existence of a specific, particular piece of 
evidence that might constitute new and material evidence to 
reopen his claim, VA may assist him in obtaining that 
evidence if he provides enough information and evidence to 
enable VA to assist him.  See Graves v. Brown, 8 Vet. App. 
522, 525 (1996).

In this case, the Veteran is claiming that the above-listed 
disabilities are due to his exposure to herbicides during 
service or are secondary to a condition that was caused by 
herbicide exposure.  Although the Veteran's DD 214 states 
that he had "Vietnam service" from September 1968 to August 
1969, and the Veteran vaguely contends in several statements 
that he served in South Vietnam, his service personnel 
records indicate that he served in Thailand only.  Moreover, 
his MOS is listed as a clerk typist and there is no 
indication in the Veteran's service records that he performed 
any temporary duty assignments in the Republic of Vietnam.  
Thus, it is unclear whether the presumption of exposure to 
Agent Orange should apply in this case.  38 C.F.R. § 
3.307(d)(6)(iii) (2008).

Accordingly, the Veteran should be asked to clarify whether 
or not he set foot in the Republic of Vietnam.  If the 
Veteran states that he did set foot in Vietnam, the should be 
asked to specifically provide information such as the dates 
that he was in Vietnam and the reason he was in Vietnam, such 
as any temporary duty assignments.  In this regard, the Board 
notes that in a May 2008 decision, the Federal Circuit held 
that VA regulations required that a Veteran have set foot 
within the land borders of Vietnam for presumptive service 
connection to apply.  The Federal Circuit further held that 
VA's amendment to its Adjudication Procedure Manual excluding 
Veterans who had not set foot in Vietnam was not invalid nor 
impermissibly retroactively applied.  Haas v. Nicholson, 20 
Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008).

Furthermore, even if it is determined that the Veteran did 
not set foot in Vietnam, VA has specific procedures to 
determine whether a Veteran was exposed to herbicides in a 
location other than Vietnam or along the demilitarized zone 
(DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C.10.n., directs that 
the RO send a detailed statement of the Veteran's claimed 
herbicide exposure to the Compensation and Pension (C&P) 
Service via e- mail at VAVBAWAS/CO/211/AGENTORANGE and 
request a review of the Department of Defense (DoD) inventory 
of herbicide operations to determine whether herbicides were 
used or tested as contended.  If the exposure is not 
verified, the RO is directed to send an inquiry to the Joint 
Services Records Research Center (JSRRC) for verification.

Therefore, prior to any further adjudication of the claim, 
the Veteran's allegations of herbicide exposure in Thailand 
must be investigated and developed as prescribed in M21-1MR, 
as this search may result in new and material evidence upon 
which the claims for service connection may be reopened.  See 
Graves v. Brown, at 524-25 (1996).  Specifically, the Veteran 
should be asked to provide where in Thailand his unit was 
located, as well as the circumstances of his exposure to 
herbicides there.  

Lastly, with respect to the Veteran's claims for TDIU and 
special monthly compensation based on the need for aid and 
attendance, the Board finds that these issues are 
inextricably intertwined with the issues of service 
connection.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Therefore, the Board cannot fairly proceed in adjudicating 
these issues until any outstanding matter with regard to the 
Veteran's claims for disabilities related to herbicide 
exposure have been resolved.



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran for 
information to be used in clarifying 
whether he set foot in Vietnam.  If the 
Veteran states that he did set foot in 
Vietnam, the Veteran should be asked to 
specifically provide information such as 
the dates that he was in Vietnam, and the 
reason he was in Vietnam, such as any 
temporary duty assignments.  The Veteran 
should also be asked to provide specific 
details of his service in Thailand, such 
as the exact location of his unit. 

2.  If necessary, with the information 
provided, the RO/AMC should comply with 
the provisions of VA's Adjudication 
Procedure Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C.10.n and 
attempt to verify the Veteran's claimed 
herbicide exposure in Thailand as follows:

a) Furnish a detailed description of 
the Veteran's claimed exposure while 
stationed in Thailand, to C&P service 
via e-mail at 
VAVBAWAS/CO/211/AGENTORANGE and request 
a review of DoD's inventory of 
herbicide operations to determine 
whether herbicides were used as 
contended.

b) If a negative response is received 
from the C&P Service, the RO/AMC should 
request verification of exposure to 
herbicides from the JSRRC.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




